Exhibit 99.15 (Text of graph posted to Ashland Inc.'s website concerning Ashland Distribution average sales per shipping day) Average Salesper Shipping Day ($ in millions)* 2005 2006 2007 2008 2009 January 15.187 15.959 15.445 17.177 12.065 February 15.530 16.412 16.333 16.794 10.847 March 15.524 15.910 15.520 17.574 10.339 April 15.631 17.034 16.592 17.319 10.825 May 15.664 16.459 15.905 17.809 11.268 June 14.971 16.552 16.377 18.863 11.160 July 14.774 16.194 15.948 18.018 11.506 August 14.535 15.925 16.762 17.994 11.744 September 16.319 16.695 17.328 17.958 12.938 October 15.870 16.000 16.109 16.188 12.181 November 16.688 16.537 17.169 14.765 12.588 December 14.991 13.963 14.506 10.232 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
